Citation Nr: 1135796	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-29 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for lung cancer, claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for asbestosis, claimed as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran had an informal conference with a Decision Review Officer (DRO) in April 2009.

In June 2011, the Veteran testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  At that time, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The probative evidence fails to show that the Veteran had service in Vietnam.  Thus, exposure to Agent Orange exposure is not presumed and there is no evidence showing any exposure to Agent Orange in service.

2.  The preponderance of the evidence does not demonstrate that lung cancer was manifested during active service, was manifested within the first post-service year, or is otherwise causally related to an established event, injury, or disease during active service, including exposure to asbestos.

3.  The preponderance of the evidence does not demonstrate a currently diagnosed disorder of asbestosis.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in April 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

First, the RO has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and all relevant VA treatment records.  The Veteran submitted private treatment records, internet treatise information, and written statements discussing his contentions.  Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The Board is cognizant that the Veteran and his spouse discussed adding additional VA and/or private treatment records from future scheduled appointments to his file, including an addendum medical opinion and CT scan report, during his June 2011 hearing.  While the record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records, additional records were not received by the Board.  The Board recognizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Here, the Veteran did not identify any actual existing records for the Board to obtain or that would be considered constructively in the possession of VA adjudicators.  Thus, the Board may proceed with appellate review of these matters.

A VA medical examination with respect to the issues on appeal was obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the service records as well as private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

For certain chronic disorders, such as malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

The M21-1MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1MR, IV.ii.2.C.9.f.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background 

The Veteran contends that he currently suffers from asbestosis and lung cancer as a result of events incurred during his active military service, to include asbestos exposure.  Considering the claim in light of the above-noted legal authority, the Board finds that the weight of the evidence is against the claim.

The Veteran's service treatment records are void of any complaints, treatment, or diagnosis of asbestosis or lung cancer.  Recognition is given to the fact that these records show treatment for an upper respiratory infection in August 1964.

His DD Form 214 listed his military occupational specialty (MOS) as Boatswains Mate (BM 0100/0000), noting that the related civilian occupation was Deck Hand.  Additional service personnel records indicated that the Veteran was stationed aboard the U.S.S. Walke from May 1962 to December 1964.

Post-service private and VA treatment records dated from 2001 to 2005 detailed findings of dyspnea, severe chronic obstructive pulmonary disease (COPD), emphysema, bronchitis, and pneumonia.  A January 2001 VA chest X-ray report listed an impression of no evidence of acute cardiopulmonary disease.  A September 2004 private chest X-ray report listed an impression of minor bibasilar interstitial changes which may be chronic in nature.  It was indicated that there was no pleural effusion, infiltrate, or central vascular congestion.  In a September 2004 VA treatment note, the Veteran was noted to be a heavy smoker with a history of recurrent pulmonary infections.  An October 2004 VA chest X-ray report listed an impression of left upper lobe atelectasis. 

In his March 2007 claim, the Veteran asserted that his claimed lung cancer and asbestosis onset was in 1963.  Internet treatise information pertaining to Yankee Station and U.S.S. Walke was also associated with the record.

VA treatment records dated from 2006 to 2009 showed findings of non-small cell lung cancer with radiation therapy, COPD, pneumonia, lung nodules, chronic left lower lobe lung collapse, hypercarbic respiratory failure, and adenocarcinoma of the left lower lobe.  A March 2009 VA CT scan report of the chest listed an impression of improved aeration of the left lower lobe.  It was indicated that it was difficult to determine the degree of improvement in tumor burden with the degree of remaining partial atelectasis and effusions seen. 

Written statements from a private physician, identified as J. M. H., M.D., were associated with the record in June 2008 and April 2009.  In June 2008, he indicated that the Veteran had a history of non-small cell lung cancer since March 2007.  It was noted that the Veteran had informed the physician that he was doing river service in Vietnam.  The physician commented that lung cancer had been associated with Agent Orange exposure.  In April 2009, the physician reiterated that the Veteran had been treated for lung cancer and was in the U.S. Navy during the Vietnam conflict.  He indicated that the Veteran recalled being exposed to asbestos to the lung while stationed on ships during service.  He then generally stated that exposure to asbestos had been linked to lung cancer.  

In a May 2009 VA respiratory examination report, the Veteran indicated that he was diagnosed with left lower lung carcinoma in late 2007/early 2008.  He reported positive asbestos exposure in the service as well as a 50 pack year or greater history of smoking (having quit in November 2008).  It was noted that the Veteran was on oxygen, in a wheelchair, exhibited shortness at breath at rest, and could walk less than one block due to shortness of breath and dyspnea on exertion.  The examiner commented that the Veteran had worked in farm labor until 1997, wearing a mask while working.

After interviewing the Veteran, reviewing the claims file, and conducting the examination, the VA examiner listed a diagnosis of left lower lobe non-small-cell carcinoma in remission as well as specifically determined that there was no indication of pulmonary plaques or interstitial fibrosis in CT scan results consistent with asbestosis.  He acknowledged that there was significant risk of lung cancer with asbestos exposure and that asbestos exposure had been conceded in the Veteran's particular case.  However, he then highlighted the Veteran's 50 pack history of smoking (another risk factor for lung cancer) as well as his work for greater than 10 years in farm labor (a mild risk of inhalation of particulate matter).  Based on the information available for review, the examiner opined that there was less than a 50 percent probability that the Veteran's lung cancer was due to asbestos exposure compared with his other possible risk factors. 

Records received from SSA in 2009 show that the Veteran was awarded benefits based on a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of emphysema.

During his June 2011 hearing, the Veteran asserted that his claimed lung cancer was related to in-service asbestos exposure.  He discussed his in-service asbestos exposure, testifying that his assigned bunk was right next to pipes wrapped with asbestos. 

Analysis

I.  Asbestosis

As an initial matter, there is no record of exposure to asbestos during service. However, the Board finds the Veteran's description of asbestos exposure during service while stationed on the U.S.S. Walke to be credible.  In giving due consideration to the places, types, and circumstances of his service, in-service asbestos exposure is conceded.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).  However, even assuming that the Veteran was exposed to asbestos in service, the evidence of record does not support a finding that he has been diagnosed with asbestosis.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

The facts of the present case are clearly distinguished from those of McClain.  There is no evidence that the Veteran had asbestosis that resolved during the pendency of the appeal.  Rather, on review, the Board finds he does not have, nor has he had during the appeal period, a current disorder of asbestosis.  In fact, in the May 2009 VA medical opinion of record, the VA physician specifically determined that there was no indication of pulmonary plaques or interstitial fibrosis in CT scan results consistent with asbestosis.  As such, entitlement to service connection for asbestosis must be denied due to lack of a present disability.

II.  Lung Cancer

As an initial matter, the Board notes that the post-service VA and private treatment records have reflected diagnoses of multiple respiratory disorders, to include COPD, emphysema, and lung cancer.  As noted above, in-service asbestos exposure has been conceded in this case.  However, a finding of a causal relationship between the Veteran's claimed lung cancer and in-service asbestos exposure is still needed to award entitlement to service connection. 

In an April 2009 statement, the Veteran's private physician, J. M. H., M.D., reiterated that the Veteran had been treated for lung cancer and was in the U.S. Navy during the Vietnam conflict.  He indicated that the Veteran recalled being exposed to asbestos while stationed on ships during service.  He then generally stated that exposure to asbestos had been linked to lung cancer.  

However, the Board finds that the general language of private physician's April 2009 opinion diminishes the probative value of the statement.  In fact, the Veteran and his representative even discussed the general nature of the physician's opinion during the June 2011 hearing.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board is cognizant that the Veteran and his spouse also reported that his treating private physician told him that his claimed lung cancer was related to in-service events.  Unfortunately, hearsay medical evidence does not constitute competent medical evidence.  Warren v. Brown, 6 Vet. App. 4 (1993); see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").

In contrast, in the May 2009 VA medical opinion of record, the VA physician clearly acknowledged a diagnosis of left lower lung carcinoma was made in late 2007/early 2008, positive asbestos exposure in the service, and a 50 pack year or greater history of smoking.  The VA examiner listed a diagnosis of left lower lobe non-small-cell carcinoma in remission, commenting that there was significant risk of lung cancer with asbestos exposure and that asbestos exposure had been conceded in the Veteran's particular case.  However, he then highlighted the Veteran's 50 pack history of smoking (another risk factor for lung cancer) as well as his work for greater than 10 years in farm labor (a mild risk of inhalation of particulate matter).  Based on the information available for review, the examiner opined that there was less than a 50 percent probability that the Veteran's lung cancer was due to asbestos exposure compared with his other possible risk factors. 

In addition, the VA physician based his opinions on a review of the Veteran's claims file, discussed the medical evidence of record, and provided a detailed rationale for the opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Under these circumstances, the Board concludes that the May 2009 VA physician's findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed lung cancer was incurred as a result of in-service asbestos exposure.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Based on the foregoing, the Board finds that entitlement to service connection for lung cancer on this basis is not warranted.  

Moreover, the evidence does not support a grant of service connection on a direct basis.  As noted above, evidence does not show the presence of lung cancer during service or within one year following the Veteran's separation from active duty in 1964.  Rather, evidence of record, including VA and private treatment records, documented that the Veteran was first treated for lung cancer in 2007, over 40 years after his separation from active duty.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, while the Veteran's exposure to asbestos in service has been conceded, as discussed above, the evidence of record taken in its totality does not establish a causal relationship between the Veteran's lung cancer diagnosed post-service and his in-service asbestos exposure.

Lastly, the Board observes that the Veteran has asserted that he served in Vietnam during his service from 1961 to 1964.  The Board finds that given the evidence of record that the Veteran's assertion of serving in Vietnam is not credible.  A review of the Veteran's record shows that he was not issued the Vietnam Service Medal, or any other medal or award indicating service in Vietnam.  Additionally, the National Personnel Record Center related that there were no records showing that the Veteran served in Vietnam.  The history of the ship that the Veteran was on fails to show that it was in Vietnam between the Veteran's service from 1961 to 1964.  When confronted with this information during an informal conference before a decision review officer the veteran stated that he was transferred off of his ship to a small vessel where he trained as a Coxswain for two weeks on the inland waters of Vietnam.  The Board does not find the Veteran's report to be credible.  In this regard, his service records, his ship's history and the response from the National Personnel Record Center all point towards no service in Vietnam.  Additionally, the Board notes that the details given during the informal decision review officer's conference was not entirely consistent with the details provided by the Veteran in a March 2008 statement regarding being a river rat in Vietnam.  Such inconsistencies, leads the Board to doubt the validity of the Veteran's assertion of service in Vietnam.  Also, the Veteran's personnel record shows no evidence of him transferring to another vessel for the purpose of training for two weeks as a Coxswain in the waters of Vietnam.  His assertion when weighed against the evidence of record indicates that service in Vietnam did not occur.  The Board also observes that the Veteran does not contend and the evidence does not demonstrate any other basis for a finding of the Veteran being exposed to Agent Orange in service.  As such, the Veteran is not deemed to have been exposure to Agent Orange which would thereby qualifying him for presumptive service connection for lung cancer under 38 C.F.R. §§ 3.307, 3.309.  


III.  Additional Considerations for Both Claims

Evidence of record also includes the Veteran and his spouse's statements and hearing testimony asserting the existence of a current asbestosis disability as well as a causal connection between his claimed disorders and service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  The Federal Circuit also recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, however, the Veteran is not competent to provide testimony regarding the existence of his claimed asbestosis as well as the etiology of his claimed lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because asbestosis and lung cancer are not diagnosed by unique and readily identifiable features, those disorders do not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran and his spouse's unsubstantiated statements regarding the nature and etiology of his claimed asbestosis and lung cancer are found to lack competency.

Although the Board is extremely sympathetic to the Veteran's assertions, fully understands his position, and by no means wishes to minimize the sacrifices he made during his period of honorable service, the claims of entitlement to service connection for asbestosis and lung cancer must be denied.  

For the foregoing reasons, the criteria to establish entitlement to service connection for the claimed disorders has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for lung cancer, to include as secondary to asbestos exposure, is denied.

Entitlement to service connection for asbestosis, to include as secondary to asbestos exposure, is denied. 


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


